DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-16 in the reply filed on 08/26/2022 is acknowledged.
Response to Amendment
Examiner acknowledges receipt of amendment/arguments filed 08/26/2022.  The arguments set forth are addressed herein below.  Claims 1-16 and 21-24 remain pending, Claims 21-24 have been newly added, and Claims 17-20 have been currently canceled.  No new matter appears to have been entered.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it appears to be longer than 150 words in length.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 23-24 recites the limitation "the machine learning model" in lines 1 and 2 respectively.  There is insufficient antecedent basis for this limitation in the claim(s).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-16 and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weissman et al. (US 2018/0250585 A1) (henceforth, “Weissman”) in view of Charlton et al. (US 9980100 B1) (henceforth, “Charlton”).
Regarding claims 1, 9, and 21, Weissman teaches a data processing system, non-transitory machine-readable medium, and a method of data collection and labeling, comprising:
receiving, at a server in a cloud environment, a photo of a food item from an augmented reality environment in a gamified application executing on a user device (e.g., pictures and scanning real-life objects for use in a game using a cloud based spectrometer server and a game server in Para. 13, Para. 47, Fig. 1, Para. 98, Para. 119, and Fig. 7);
in response to receiving the photo, generating, executing in the cloud environment, classification information for the food item represented by the photo (e.g., scanning real-life objects and using the cloud based spectrometer server the user can explore characteristic and category of material in Para. 6, Para. 13, Para. 17, Para. 22, Para. 70);
sending the classification information to the user device for display in the augmented reality environment thereon (e.g., determining a category of vegetable with the spectrometer, the game object can be selected, by the game program or the game player, from the existing preset game objects and creating a game object in Para. 70-71);
receiving, from the user device, verified information, wherein the verified information includes an indication for associating the photo with a virtual character in the augmented reality environment, wherein the indication is generated by the gamified application in response to the virtual character being fed with the photo in the augmented reality environment (e.g., determine one or more game objects, modify one or more attributes of the game object, and perform interaction between the game object and one or more other game objects within the game including upgrading a game object by feeding it in Para. 98, Fig. 7, and Para. 106); and
storing the photo and the verified information into a data store in the cloud environment (e.g., to determine the game object, the one or more processors can be individually or collectively configured to send the spectrometer data to a spectrometer server over a communication network, and receive information regarding the game object from the spectrometer server, the spectrometer server comprising a database storing and updating spectrometer data associated with real-life objects in Para. 13).
But Weissman although teaching categories of food for use in a game (Para. 70) and scan real-life objects with spectrometer to determine one or more game objects, modify one or more attributes of the game object, and perform interaction between the game object and one or more other game objects within the game (Para. 98), lacks in explicitly teaching wherein the use of a machine learning model for generating classification information.  In a related disclosure, Charlton teaches a venue system can further select imagery for presentation based on the venue selection including the use of machine learning (see abstract).  More particularly, Charlton teaches a machine learning scheme that can identify items in an image to categorize the image using metadata (i.e., a machine learning model for classifying information, See Col. 4 Lines 11-36).  Weissman states that, “[t]he introduction of spectrometer data of real-life objects into games can bring more fun in gaming, and stimulate the game player's interest and curiosity in exploring the characteristic (e.g., a chemical composition, a category of a material, a nutrition fact, a total fat, a geographic origin) associated with various objects in real world” (Para. 6).  As such, it would have been obvious to one of ordinary skill in the art before the effective date of the invention to modify the game of Weissman to include the machine learning and information classification features of Charlton in order to provide further identification of items to increase fun and curiosity in a game, as beneficially taught by Weissman.
Regarding claims 2, 10, and 22, Weissman further teaches a verified classification label; and a set of verified attributes, which include a set of ingredients in the food item represented by the photo or a list of nutrients of the food item, a taste of the food item, and a smell of the food item (e.g., ingredients in Para. 143-144); wherein at least one of the set of verified attributes is input by a user via either voice or text via an interface in response to a confirmation prompt displayed in the augmented reality environment (e.g., placing ingredients in Para. 146 and selecting game objects in Para. 9 and Para. 25).
Regarding claims 3, 11, and 23, Weissman as modified by Charlton teaches the machine learning model is provided by a set of image recognition application programming interfaces (APIs), wherein the classification information represents an initial classification label for the photo, the initial classification label being one with a highest probability value among a plurality of classification labels generated by the image recognition APIs (Charlton – Col. 5 Lines 30-59).
Regarding claims 4, 12, and 24, Weissman as modified by Charlton teaches generating, by the machine learning model, metadata for the photo, wherein the metadata includes a location where the photo is taken; and storing the metadata into the data store (Charlton – e.g., metadata showing venue in Col. 4 Lines 11-36).
Regarding claims 5 and 13, Weissman as modified by Charlton teaches the machine learning model is a custom machine learning model that that is periodically trained using data from the data store, wherein the classification information includes a classification label for the photo, and a set of attributes for the food item represented by the photo, wherein the set of attributes are at least partially overlapped with the set of verified attributes (Charlton – Col. 12 Line 65 to Col. 12 Line 22).
Regarding claims 6 and 14, Weissman further teaches the virtual character is generated by the server, and evolves along one of a plurality of predetermined evolution paths, each predetermined evolution path representing a plurality of food items in an ordered sequence (Para. 110-119 and Para. 145).
Regarding claims 7 and 15, Weissman further teaches in response to receiving the verified information, associating, by the server, the virtual character and the photo, including creating a row in a table in the data store to match the virtual character and the photo or inserting the photo in a data structure associated with the virtual character (e.g., data stored in the spectral database in Para. 50, Para. 81).
Regarding claims 8 and 16, Weissman further teaches the virtual character displays a behavior change in the gamified application as the photo 1s associated with the virtual character (e.g., upgrading or evolving the spirit of a character in Para. 106, Para. 114, and Para. 117-118).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and is listed on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE E LEICHLITER whose telephone number is (571)270-7109. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571)272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHASE E LEICHLITER/Primary Examiner, Art Unit 3715